DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:
In claim 15, line 2, “form” should apparently read “from”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-8, & 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zafeirouli (“Efficient, Lightweight, Coordinate-Based Network for Image Super Resolution”, cited in 4/16/20 Information Disclosure Statement).
Claim 1: An image restoration method comprising:
acquiring a target image (Zafeirouli Section III-A, input image); and
(Zafeirouli Section I, final paragraph, “we propose” coordinate-based (i.e. based on pixel position information) image restoration; Zafeirouli Section III-D, coordinate information exploited in restoration process).
Claim 2: The image restoration method of claim 1 (see above), wherein the pixel position information comprises images representing pixel positions in the target image based on two-dimensional (2D) coordinates (Zafeirouli Figure 5, two-dimensional images).
Claim 3: The image restoration method of claim 1 (see above), wherein
the pixel position information comprises a first image, in which, a first value changes in a first axis direction in Cartesian coordinates, and a second image, in which, a second value changes in a second axis direction perpendicular to the first axis direction (Zafeirouli Section IV-B, additional image channels having i and j coordinates ranging from 0 to 1), and
the first image and the second image have a same resolution as the target image (Zafeirouli Section IV-B, i and j image coordinates corresponding to image).
Claim 7: The image restoration method of claim 1 (see above), wherein the pixel position information and the target image are concatenated with each other and input to the image restoration model (Zafeirouli Section III-D, concatenation of coordinate information and image input information).
Claim 8: The image restoration method of claim 1 (see above), wherein the pixel position information and a pixel (Zafeirouli Section III-D, concatenation of coordinate information and image input information and input to coordinate convolutional layer).
Claim 14: A computer-implemented method of restoring an image in a trained neural network comprising:
receiving a target image (Zafeirouli Section III-A, input image);
receiving pixel position information (Zafeirouli Section I, final paragraph, “we propose” coordinate-based (i.e. based on pixel position information) image restoration; Zafeirouli Section III-D, coordinate information exploited in restoration process);
applying one or more transformations to the target image based on the pixel position information in one or more layers of the trained neural network (Zafeirouli Section III-E and Figures 1-3, network image transformation);
creating a restoration image based on the one or more transformation applied to the target image (Zafeirouli Section I, final paragraph, “we propose” network for image restoration); and
outputting the restoration image (Zafeirouli Section III-E and Figures 1-2, network output).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and 

Claims 4, 6, & 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zafeirouli in view of Yamaoka (US 20090041378).
With respect to claim 4, Zafeirouli discloses the invention of claim 1 (see above).
Zafeirouli does not expressly disclose the use of polar coordinates (distance from a center point and angle with respect to a reference line) in describing pixel positions.
Yamaoka discloses the use of polar coordinates in describing pixel positions.
Zafeirouli and Yamaoka are combinable because they are from the field of image processing.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply polar coordinates as taught by Yamaoka in the Zafeirouli image processing arrangement.
The suggestion/motivation for doing so would have been to simplify calculations for modifying image attributes (e.g. aberration based on distance from a central point) which are expressed more simply in polar coordinates.

Claim 4: The image restoration method of claim 1 (see above), wherein
the pixel position information comprises a third image, in which, a third value changes based on a distance from a reference point in polar coordinates, and a fourth image, in which, a fourth value changes based on an angle with respect to a reference line (Yamaoka paragraph 0204, use of both orthogonal (i.e. Cartesian) and polar coordinates for pixel position in a distortion correction process), and
the third image and the fourth image have a same resolution as the target image (Zafeirouli Section IV-B, i and j image coordinates corresponding to image).
Applying the above teachings as applied to claim 4 above to claim 6:
Claim 6:  The image restoration method of claim 1 (see above), wherein
the pixel position information comprises a first image, in which, a first value changes in a first axis direction in Cartesian coordinates, and a second image, in which, a second value changes in a second axis direction perpendicular to the first axis direction (Zafeirouli Section IV-B, additional image channels having i and j coordinates ranging from 0 to 1), a third image, in which, a third value changes based on a distance from a reference point in polar coordinates, and a fourth image, in which, a fourth value changes based on an angle with respect to a reference line (Yamaoka paragraph 0204, use of both orthogonal (i.e. Cartesian) and polar coordinates for pixel position in a distortion correction process, and
the first image, the second image, the third image, and the fourth image have a same resolution as the target image (Zafeirouli Section IV-B, i and j image coordinates corresponding to image).
Claim 9: The image restoration method of claim 1 (see above), wherein the target image includes different levels of degradation based on a pixel position (Yamaoka paragraph 0076, distortion based on pixel location relative to edge of viewfield).
Claim 10: The image restoration method of claim 9 (see above), wherein the degradation is caused by an aberration of a lens used to capture the target image (Yamaoka paragraph 0076, fish-eye lens distortion).
Claims 13, 15-18, & 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zafeirouli in view of Cho (US 20200090306, cited in 4/16/20 Information Disclosure Statement).
With respect to claim 13, Zafeirouli discloses the invention of claim 1.
Zafeirouli does not expressly disclose a non-transitory computer-readable storage medium storing instructions enabling a processor to carry out the method of claim 1.
Cho discloses a non-transitory computer-readable storage medium storing instructions executable by a processor to cause the processor to perform image restoration.

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the computer-readable medium of Cho to implement the Zafeirouli method.
The suggestion/motivation for doing so would have been to enable the Zafeirouli method to be carried out by a general-purpose computer.
Therefore, it would have been obvious to combine Zafeirouli with Cho to obtain the invention as specified in claim 13.
Claim 13: A non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the image restoration method (Cho paragraph 0172, non-transitory computer-readable storage medium storing instructions executable by a processor to cause the processor to perform image restoration) of claim 1 (see above).
Applying these teachings as they are applied to claim 13 above to claims 15-18 & 20:
Claim 15: The image restoration method of claim 14 (see above), wherein
the receiving of the target image comprises receiving the target image form a multi-lens array comprising a plurality of lens elements (Cho paragraph 0058, lens array), and
(Cho paragraph 0128, restoration model kernel based on position disparity related to lens position).
Claim 16: An image restoration apparatus comprising:
a memory storing one or more instructions (Cho paragraph 0172, non-transitory computer-readable storage medium storing instructions); and
at least one processor configured to execute the one or more instructions (Cho paragraph 0172, computer implementation) to:
receive a target image (Zafeirouli Section III-A, input image);
receive pixel position information (Zafeirouli Section I, final paragraph, “we propose” coordinate-based (i.e. based on pixel position information) image restoration; Zafeirouli Section III-D, coordinate information exploited in restoration process);
apply one or more transformations to the target image based on the pixel position information in one or more layers of a trained neural network (Zafeirouli Section III-E and Figures 1-3, network image transformation);
create a restoration image based on the one or more transformations applied to the target image (Zafeirouli Section I, final paragraph, “we propose” network for image restoration); and
output the restoration image (Zafeirouli Section III-E and Figures 1-2, network output).
Claim 17: The image restoration apparatus of claim 16 (see above), wherein the pixel position information (Zafeirouli Figure 5, two-dimensional images).
Claim 18: The image restoration apparatus of claim 16 (see above), wherein
the pixel position information comprises a first image, in which, a first value changes in a first axis direction in Cartesian coordinates, and a second image, in which, a second value changes in a second axis direction perpendicular to the first axis direction (Zafeirouli Section IV-B, additional image channels having i and j coordinates ranging from 0 to 1), and
the first image and the second image have a same resolution as the target image (Zafeirouli Section IV-B, i and j image coordinates corresponding to image).
Claim 20: The image restoration apparatus of claim 16 (see above), wherein the pixel position information and the target image are concatenated with each other (Zafeirouli Section III-D, concatenation of coordinate information and image input information).
Claims 5, 11-12, & 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zafeirouli in view of Yamaoka as applied to claims 4 & 6 above, and further in view of Cho.
With respect to claim 5, Zafeirouli in view of Yamaoka teaches the invention of claim 5 (see above).
Zafeirouli in view of Yamaoka does not expressly disclose the use of polar coordinates (distance from a center point and angle with respect to a reference line) in describing pixel positions.

Zafeirouli in view of Yamaoka and Cho are combinable because they are from the field of image processing.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply polar coordinates as taught by Cho in the Zafeirouli in view of Yamaoka image processing arrangement.
The suggestion/motivation for doing so would have been to simplify calculations for modifying image attributes (e.g. aberration based on distance from a lens axis) which are dependent on lens position.
Therefore, it would have been obvious to combine Zafeirouli in view of Yamaoka with Cho to obtain the invention as specified in claim 5.
Claim 5: The image restoration method of claim 4 (see above), wherein the reference point is a principle point of a lens that captures the target image (Cho paragraph 0128, restoration model kernel based on position disparity related to lens position), or (Note: This is a recitation in the alternative, satisfied by either option) a central point of the target image.
Applying these teachings as applied to claim 5 above to claims 11-12 & 19:
Claim 11: The image restoration method of claim 1 (see above), wherein
(Cho paragraph 0055, reconstructed high-resolution image produced from low-resolution images) with different levels of degradation based on a pixel position (Yamaoka paragraph 0076, distortion based on pixel location relative to edge of viewfield), and
the restoration image is a high-resolution (HR) image in which the degradation is reduced with respect to the at least one LR image (Cho paragraph 0055, reconstructed high-resolution image produced from low-resolution images).
Claim 12: The image restoration method of claim 1 (see above), wherein the image restoration model is trained to output, in response to an input of a reference target image with different levels of degradation (Yamaoka paragraph 0076, distortion based on pixel location relative to edge of viewfield), a reference restoration image with a reduced degradation with respect to the reference target image based on a pixel position and reference pixel position information of the reference target image (Cho paragraph 0055, reconstructed high-resolution image produced from low-resolution images).
Claim 19: The image restoration apparatus of claim 16 (see above), wherein
the pixel position information comprises a third image, in which, a third value changes based on a distance from a reference point in polar coordinates, and a fourth image, in which, a fourth value changes based on an angle with respect to a reference line (Yamaoka paragraph 0204, use of both orthogonal (i.e. Cartesian) and polar coordinates for pixel position in a distortion correction process), and
(Zafeirouli Section IV-B, i and j image coordinates corresponding to image).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reed, Grycewicz, and Lelescu disclose examples of image restoration and enhancement.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.

/Stephen M Brinich/
Examiner, Art Unit 2663